Title: To George Washington from Pieter Johan van Berckel, 26 November 1783
From: van Berckel, Pieter Johan
To: Washington, George


                  
                     Sir
                     Philadelphia 26 Novr 1783
                  
                  Receiving your favour of the 17th instant, with a copy of a Letter from Sir Guy Carleton, giving notice of the intended evacuation of New York I find myself indispensably bound to return your Excellency my hearty thanks for the communication of this most important matter and at the same time to congratulate you with this happy event, which affords great pleasure to every one who wishes well to America, and especially to him who has the honour to Subscribe himself With perfect consideration and Esteem Your Excellency’s Most obedient humble servant
                  
                     P:J: Van Berckel
                  
               